PER CURIAM
Defendant pled guilty to unlawful possession and delivery of a controlled substance. ORS 475.992. He appeals the length of the post-prison supervision term. The state argues that, because defendant pled guilty pursuant to a plea agreement, review is precluded under State v. Adams, 315 Or 359, 847 P2d 397 (1993), and State v. Johnston, 120 Or App 165, 851 P2d 1156 (1993), rev den 317 Or 272 (1993), and that the 1993 amendment to ORS 138.222(2)(d) does not assist defendant.
We do not address the scope of our review under the amended provision. Defendant concurred in the 36-month post-prison supervision term at sentencing.1 We decline to exercise our discretion to review the unpreserved claim of error. See State v. McEahern, 126 Or App 201, 867 P2d 568 (1994).
Affirmed.

 The following exchange took place between the court and defense counsel:
“THE COURT: I will follow the negotiations. 18 months in the custody of the Department of Corrections on count one. 18 months on count 2 to run concurrent. There will be 36 months post prison supervision. Now that should only be 20 or 24 month post prison on category 6, no, I am sorry, a category 8, you are right. 36 months.
“DEFENSE COUNSEL: And 6 would be 36, your Honor.”